       Case: 4:19-cr-00499-JAR Doc. #: 2 Filed: 06/27/19 Page: 1 of 1 PageID #: 4

                                 .
                                                                                   SUPP~~
                                               .
                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION ·                                JUN .2 7 2019
                                                                                     U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                                                                                          ST.LOUIS
 UNITED STATES OF AMERICA,                              )
                                                        )
                         Plaintiff,                     )
                                                        )      No.
 vs.                                                    )
                                                        )      4:19CR00499 JAR/SPM
. JUANITA STERLING,                                     )
                                                        )
                         Defendant.                     )

                                           INDICTMENT

                                            COUNT ONE

The Grand Jilly charges that:

        On or about April 25, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                       JUANITA STERLING,

the .Defendant herein; knowingly possessed ammunition, knowing she had previously been

convicted in a court of law of one or more felony crimes.punishable by a term of imprisonment

exceeding one year, and the ammunition previously traveled in interstate or foreign .commerce

during or prior to being in defendant's possession.

        In violation of Title 18, United States Code, Section 922(g).


                                                               A TRUE BILL


                                                               FOREPERSON
JEFFREY B. JENSEN
United States Attorney



CASSANDRA J. WIEMKEN, #91586KY
Assistant United States Attorney
